United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1275
Issued: January 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 17, 2020 appellant, through counsel, filed a timely appeal from a May 11, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral shoulder
conditions causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On September 27, 2018 appellant, then a 58-year-old delivery barcode sorter clerk
(DBSC), filed an occupational disease claim (Form CA-2) alleging that she developed biceps
tendinitis, rotator cuff disease, and a bilateral shoulder injury due to factors of her federal
employment, including repetitive motions, heavy lifting, pulling, and pushing. She noted that she
first became aware of her conditions and their relation to factors of her federal employment on
June 7, 2017. Appellant indicated that shoulder injuries were extremely common in her job.3 She
did not stop work.
A March 5, 2018 duty status report (Form CA-17) with an illegible signature included a
diagnosis of bilateral shoulder tendinitis and rotator cuff syndrome based on a February 26, 2018
examination. The form report indicated that appellant’s conditions were caused by repetitive
lifting, pulling, and side-to-side sweeping. Recommendations for her work restrictions were
provided.
In a March 15, 2018 statement, appellant explained that she had been a mail processing
clerk for 20 years and claimed that the activities of her employment were the cause of thousands
of shoulder injuries. She made note of her previous claims for left shoulder injuries under OWCP
File Nos. xxxxxx599 and xxxxxx760, which she asserted were caused while working the DBCS
machines. Appellant indicated that her injuries were caused by the repetitive motions involved
with operating the machines, including heavy lifting, above-head lifting, loading and unloading
mail, moving large metal racks filled with mail, sweeping, loading mail, placing sleeves on trays
of mail, as well as pushing and pulling cases of mail. She informed her supervisor multiple times
that placing the sleeves on the mail aggravated her previous shoulder injuries and that it would be
better to use the sleeving machines, but claimed that her complaints were ignored. Appellant
asserted that the unnecessary manual sleeving, along with the other machine functions and
repetitive motions, had caused her to reinjure her shoulders. She also described a February 7, 2018
incident in which she was working a DBCS machine and injured her left shoulder while pulling a
full tray of mail that weighed about 15 pounds. Appellant received a second opinion, as well as
an injection, from her doctor and on February 28, 2018 she reported severe pain that prevented her
from completing her work.
In an undated medical report with no signature, appellant was evaluated for bilateral
shoulder pain and received information explaining that repetitive motion was a cause of biceps
tendinitis and rotator cuff disease, which was very consistent with her job. The medical report
3

Appellant previously filed a Form CA-2 on January 19, 2002 for a left shoulder injury under OWCP File No.
xxxxxx599. On April 4, 2002 OWCP accepted her claim for left shoulder impingement syndrome. On August 29,
2011 appellant filed a Form CA-2 for a bilateral shoulder injury under OWCP File No. xxxxxx760. On November 7,
2011 OWCP accepted this claim for a disorder of bursae and tendons in the shoulder, region, unspecified, bilateral.
Appellant’s claims have not been administratively combined.

2

provided that rotator cuff disease was a spectrum of disorders ranging from rotator cuff tendinitis
to full-thickness rotator cuff tears. Appellant underwent an injection and was referred to physical
therapy.
In a development letter dated October 22, 2018, OWCP informed appellant of the
deficiencies of her claim and advised her of the factual and medical evidence necessary to establish
her claim. It afforded her 30 days to respond. No additional evidence was received.
By decision dated December 4, 2018, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record was insufficient to establish causal relationship
between her diagnosed medical conditions and the accepted factors of her federal employment.
On October 18, 2019 appellant requested reconsideration of OWCP’s December 4, 2018
decision and submitted additional evidence.
In a June 7, 2017 medical report, Dr. Reuben Gobezie, a Board-certified orthopedic
surgeon, evaluated appellant for complaints of shoulder biceps pain that she had experienced for
years. He diagnosed left shoulder biceps tendinitis, lumbar region radiculopathy, and right
shoulder biceps tendinitis and administered injections to treat her symptoms.
On December 2, 2017 Dr. Gobezie evaluated appellant for bilateral shoulder pain. He
diagnosed bicipital tendinitis, left shoulder and administered an injection to her left shoulder.
Dr. Gobezie advised that appellant undergo a left shoulder magnetic resonance imaging (MRI)
scan for further evaluation.
In medical reports dated from February 26, 2018 to and June 24, 2019, Dr. Robert
Gillespie, a Board-certified orthopedic surgeon, and Dr. Gobezie evaluated appellant for left
greater than right shoulder pain and noted that an MRI scan4 of her left shoulder did not reveal any
evidence of a rotator cuff tear and that she was told that she had a torn biceps. They diagnosed
chronic left shoulder pain and bilateral shoulder pain and explained that repetitive use was often
the cause of biceps tendinitis and rotator cuff disease, which was very consistent with her job.
Dr. Gobezie noted that rotator cuff disease was a spectrum of disorders ranging from rotator cuff
tendinitis to full-thickness rotator cuff tears. Appellant underwent injections and was referred to
physical therapy.
In a July 2, 2019 medical report, Dr. Irwin Mandel, a Board-certified orthopedic surgeon,
evaluated appellant for left shoulder pain she had experienced from repetitive motions over the
past two years. He diagnosed left long head biceps tendinitis and shoulder bursitis/tendinitis.
Dr. Mandel observed that appellant’s symptoms began in June 2017 when she was lifting at work
and injured her shoulder and opined that her conditions were work related and causally related to
her employment. He also provided home exercises to treat her associated symptoms.

4
Upon review of the MRI scan, Dr. Gobezie noted that it was a very poor quality and that visualization of the joint
was not clear.

3

By decision dated November 1, 2019, OWCP denied modification of its December 4, 2018
decision.
On April 9, 2020 appellant, through counsel, requested reconsideration of OWCP’s
November 1, 2019 decision and submitted additional evidence.
In a December 18, 2017 diagnostic report, Dr. Tim Chen performed an MRI scan of
appellant’s left shoulder and found mild supraspinous tendinosis with a new intermediate grade
articular-sided/interstitial tear at the anterior insertion, as well as mild acromioclavicular joint
osteoarthritis.
In a December 6, 2019 diagnostic report, Dr. Daniel Paulson, a diagnostic radiologist,
performed an MRI scan of appellant’s left shoulder and found a full-thickness full width tears of
the supraspinatus and infraspinatus with associated medial retraction.
In a December 12, 2019 medical report, Dr. Mandel reviewed appellant’s December 6,
2019 MRI scan of her left shoulder and noted her history of repetitive trauma to the left shoulder
with her work. He diagnosed a left full-thickness rotator cuff tear and biceps tear and dislocation.
In medical reports dated from January 2 to February 20, 2020, Dr. Timothy Nice, a Boardcertified orthopedic surgeon, reviewed the history of appellant’s left shoulder injury dating back
to June 2017. He noted that she had two previous left shoulder injury claims as well as her 20
years of federal employment where she performed repetitive transfers of mail into baskets.
Dr. Nice provided that over time appellant developed a chronic impingement syndrome and
ongoing pathology in her shoulder. He also reviewed her history of treatment with Drs. Gobezie,
Gillespie and Mandel. Dr. Nice indicated that appellant underwent an MRI scan on January 31,
2020 that revealed that she had sustained complete tears of the supraspinatus muscle and the
infraspinatus tendons with associated significant muscle atrophy. He also found a complete tear
of the biceps tendon and moderate osteoarthritis of the left glenohumeral joint as well as a joint
effusion with leaking of the subacromial and subdeltoid bursas. Dr. Nice noted a significant
change from appellant’s 2017 diagnostic studies and her most recent studies. He opined that her
chronic wear issues over the 20-year period with chronic impingement syndrome is the reason her
shoulder was in its current condition.
By decision dated May 11, 2020, OWCP denied modification of its November 1, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
5
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.10 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP previously accepted on April 4, 2002 and November 7, 2011 that appellant
sustained left shoulder impingement syndrome and a disorder of bursae and tendons in shoulder,
region, unspecified, bilateral due to her employment duties as a DCBS clerk, under OWCP File
Nos. xxxxxx599 and xxxxxx760, respectively. On September 27, 2018 appellant filed the current
claim for various bilateral shoulder conditions caused by her repetitive duties as a DCBS clerk.

6
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
9

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018).

11

Id.; Victor J. Woodhams, supra note 8.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

5

In support of her claim, appellant submitted multiple medical reports from Drs. Gobezie,
Gillespie, Mandel and Nice in which they all noted appellant’s previous left shoulder injuries and
observed her federal employment duties that required her to perform multiple repetitive activities.
Specifically, Dr. Nice opined that her chronic wear issues over her 20 years of federal employment
with chronic impingement syndrome was the reason her shoulder was in its current condition.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files.13 For example, if
a new injury case is reported for an employee who previously filed an injury claim for a similar
condition of the same part of the body, doubling is required.14 OWCP had previously accepted
that appellant had sustained shoulder conditions under OWCP File Nos. xxxxxx599 and
xxxxxx760; however, these cases have not been administratively combined with the present file.
As such, the Board is unable to review all of the factual and medical evidence under the present
case file, which relates to a similar condition and the same bodily member that is contested in the
present claim.
For a full and fair adjudication, the case must be remanded to OWCP to administratively
combine OWCP File Nos. [xxxxxx599, xxxxxx760 and the present case file.15 Following this and
other such further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000); D.M., Docket No. 19-0340 (issued October 22, 2019).
14

Id.; D.T., Docket No. 19-1375 (issued March 24, 2020); D.L., Docket No. 17-1588 (issued January 28, 2019).

15

K.T., Docket No. 17-0432 (issued August 17, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the May 11, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: January 29, 2021
Washington, DC

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

7

